Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 1 of 32

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

Southern District of New York

Civil Division

Jay Brodsky

 

Plaintiff)
(Write the full name of each plaintiff who is filing this complaint.
Uf the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

~V~

HiLine Coffee Company, Inc.
Eugene Kakulin
Ted Snyder
Does' 1 through 5 et al

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Newer Neuen” Nace” Swe” nee” Seer” Sumner” eee Soar” Sener” See “semua eet” Seat stage

   

 

(to be filled in by the Clerk’s Office)

Jury Trial: (check one) [V] Yes [No

COMPLAINT FOR A CIVIL CASE

L. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

 

 

 

Jay Brodsky

240 East Shore Road, #444
Great Neck Nassau County
New York 11023

 

(973) 568-1666

 

demcointerexport@ yahoo.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (known). Attach additional pages if needed.

Page 1 of 5
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 2 of 32

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. |
Name
Job or Title (known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title @fknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (f known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

HiLine Coffee Company, Inc.

 

 

1133 Broadway, Suite 706

 

New York New York County

 

New York 10010

 

 

Hi @hilinecoffee.com

 

Gene Kakaulin

 

 

 

CEO
1133 Broadway, Suite 706
New York New York County

 

New York 10010

 

 

Hi@hilinecoffee.com

 

 

 

 

Ted Snyder

COO

1133 Broadway, Suite 706

New York New York County

 

New York 10010

 

 

Hi@hilinecoffee.com

 

Does' 1 through 5 et al

 

 

unknown

 

 

 

 

 

Page 2 of 5
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 3 of 32

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Telephone Consumer Protection Act 1991(TCPA)

47 U.S.C.A. § 227 et seq.,

Sections 5(a), 5(m)(1)(A), and 16(a) of the FTC Act

15 U.S.C. §§ 45(a), 45(m)(1)(A), 53(b)

Section 6 of the Telemarketing and Consumer Fraud and Abuse Prevention Act (“Telemarketing Act”)

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1, The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the

 

State of (name)

 

b. If the plaintiff is a corporation
The plaintiff, (ame) , is incorporated
under the laws of the State of (name) ;

 

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is acitizen of
the State of (name) . Oris acitizen of

 

(foreign nation)

 

Page 3 of 5
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 4 of 32

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Ti.

IV.

 

b. If the defendant is a corporation
The defendant, (name) , iS incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ,

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

75,001.00+

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what cach defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

See attached complaint

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

see attached complaint

Page 4 of 5
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 5 of 32
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

 

 

 

Date of signing: May 6, 2019
Signature of Plaintiff
Printed Name of Plaintiff Jay Brodsky ?

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

Street Address

 

 

State and Zip Code

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 6 of 32

Case No. Brodsky v. HiLine Page 1 of 26
May 5, 2019 SUMMONS & COMPLAINT
Jay Brodsky

240 East Shore Road, #444

Great Neck, NY 11023

Telephone: (973) 568-1666

E-mail: demcointerexport@ yahoo.com

Plaintiff ProSe on Behalf of Himself Case No.

UNITED STATE DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE MATTER OF:
JAY BRODSKY Issues Before the Court:
PLAINTIFF Telephone Consumer

Protection Act 1991(TCPA)
47 U.S.C.A. § 227 et seq.,
Sections 5(a), 5(m)(1)(A),
and 16(a) of the FTC Act

15 ULS.C. §§ 45(a), 45¢m)(1)
(A), 53(b)

Section 6 of the
Telemarketing and Consumer
Fraud and Abuse Prevention
Act (“Telemarketing Act”)
15 U.S.C. § 6105

-against-

HILINE COFFEE COMPANY, INC.
EUGENE KAKULIN, CEO

TED SNYDER, COO

DOES 1-5 et al

DEFENDANT’S

eeeenseeseeeeeseensmeoesoneen oe eseeeve

eeseeteoeeeeeeveeveenereereevneseensoeve 8 ee eee 6 @

 

SUMMONS AND COMPLAINT

 

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 7 of 32

Case No. Brodsky v. HiLine — . Page 2 of 26
May 5, 2019 SUMMONS & COMPLAINT
I. INTRODUCTION

1. On this 5th day of May, 2019, Jay Brodsky, hereafter known as,
‘PLAINTIFF,’ resides at 240 East Shore Road, Apartment 444, Great Neck,
New York 11023, duly deposes that the facts as stated herein are true to the
best of his knowledge.

Il. VENUE AND JURISDICTION:

2. Venue is appropriate under 28 U.S.C.A. § 1332 because, inter alia: Plaintiff,
JAY BRODSKY is permanently domiciled in New York State, County of
Nassau; ‘HILINE COFFEE COMPANY, INC.,’ hereafter known as,
‘HILINE,’ a Delaware Corporation number [4447155]; DOES’ 1 through 5,
include officers, directors, employees’ and shareholders of, “HILINE,’
directs its business activities to residents of New York State, County of
Nassau and to others similarly situated nationwide, from their headquarters
at, ‘1133 Broadway, Suite 706, New York, New York 10010;’ also operating
a commercial coffee sales website known as, www.hilinecoffee.com

3. This Court has jurisdiction over the parties because, ‘HILINE’ and DOES’ 1

through 5, conducts a major part of its national operations from its

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 8 of 32

Case No. Brodsky v. HiLine Page 3 of 26
May 5, 2019 SUMMONS & COMPLAINT

13.

14.

15.

16.

17.

headquarters located at, New York, New York, with an advertising budget
not exceeded in other jurisdictions throughout the United States.
The Court has Federal question jurisdiction over the TCPA claims. Mims v.
Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).
The venue is proper because one or more of the Defendants conducts
business from its offices at, New York, New York and ‘HILINE,’ is a
registered, Delaware Corporation, thereby subjecting it to this Courts’
jurisdiction.
Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because the
wrongful conduct giving rise to this case occurred in and was directed to
and/or emanated from this District.

Hil. INTRODUCTION
Plaintiff brings this putative action against “HILINE’ to secure redress
for violations of the, Telephone Consumer Protection Act, 47 U.S.C. § 227
(“TCPA’).
Plaintiff is one of many phone call recipients, believed to number in the
thousands, who received illegal telemarketing “TEXT MESSAGES’ from,

“HILINE.’

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 9 of 32

Case No. Brodsky v. HiLine Page 4 of 26
May 5, 2019 SUMMONS & COMPLAINT

18.

19.

20.

Plaintiff brings this action to enforce the consumer privacy provisions of the
TCPA and achieve redress and compensation for himself as a consumer. In a
case such as this, where individual damages are set by statute at $500-$1,500
per violation, the inclusion of punitive damages are best if not the only
means of obtaining redress for the type of wide-scale, illegal telemarketing
practices at issue, and is consistent with the private right of action afforded
to Plaintiff.
In this case however, the ‘HILINE’ routinely used an, ‘Automated Text
Messaging System’ (ATMS), that directed SMS messages to Plaintiff on
multiple occasions by its agents and/or employees’ in consonance to the,
*TCPA.’
EUGENE KAKULIN, TED SNYDER and DOES’ 1 through 5, are officers,
employees’, directors’ and shareholders of, “HILINE,’ who are thereby
personally liable for the acts alleged in this Complaint pursuant to 47 U.S.C.
§ 217 of the Telephone Consumer Protection Act, which states;
‘The act, omission, or failure of any officer, agent,

or other person acting for or employed by any common

carrier or user, acting within the scope of his

employment, shall in every case be also deemed to be the

act, omission, or failure of such carrier or user as well as
of that person, 47 U.S.C. § 217’ (emphasis added).

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 10 of 32

Case No. Brodsky v. HiLine Page 5 of 26
May 5, 2019 SUMMONS & COMPLAINT

21.

22.

Texas v. American Blastfax, Inc., 164 F.Supp.2d 892, 899 (W.D. Tex. 2001)
(“American Blastfax”); Sandusky Wellness Center, LLC v. Wagner
Wellness, Inc., 2014 WL 1333472, at * 3 (N.D. Ohio March 28, 2014);
Maryland v. Universal Elections, 787 F.Supp.2d 408, 415-16 (D.Md. 2011)
(“Universal Elections”); Baltimore-Washington Tel Co. v. Hot Leads Co.,
584 FSupp.2d 736, 745 (D.Md. 2008); Covington & Burling v. Int’] Mktg.
& Research, Inc., 2003 WL 21384825, at *6 (D.C.Super Apr. 17, 2003);
Chapman v. Wagener Equities, Inc. 2014 WL 540250, at *16-17 (N.D.IIL.
Feb. 11, 2014); Versteeg v. Bennett, Deloney & Noyes, P.C., 775 ESupp.2d
1316, 1321 (D.Wy.2011) (“Versteeg”)

Hil. THE PARTIES
PLAINTIFF:
JAY BRODSKY, 240 East Shore Road, Apt. 444, Great Neck, New York
11023;
DEFENDANTS:
HILINE COFFEE COMPANY, INC., 1133 Broadway, Suite 706, New York,

New York 10010; registered Delaware Corporation;

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 11 of 32

Case No. Brodsky v. HiLine Page 6 of 26
May 5, 2019 SUMMONS & COMPLAINT
23. GENE KAKAULIN, Chief Executive Officer, 1133 Broadway, Suite 706,

24.

25.

26.

27.

New York, New York 10010,

TED SNYDER, Chief Operating Officer, 1133 Broadway, Suite 706, New
York, New York 10010,

DOES’ 1 THROUGH 5 - Plaintiff is presently unable to confirm which of
‘HILINEs’ wholly owned subsidiaries and/or affiliated companies; DOES’
1 through 5 are liable for the claims asserted herein. Discovery will allow
Plaintiff to proceed with naming additional, ‘HILINE,’ affiliated and
owned companies. Other persons identities included in DOES’ 1 through 5,
whose identities are unknown to Plaintiff participated in the events alleged
herein which give rise to the claims asserted by Plaintiff.

At all times material to this complaint, ‘GENE KAKAULIN,’ Chief
Executive Officer (CEO) and “TED SNYDER,’ Chief Operating Officer
(COO), are known to have controlled in fact, and believed to be
contemporaneously ‘CONTROLLING DIRECTORs,’ of ‘HILINE,’ and
as so, personally direct the telemarketing practices at issue.

At all times material to this complaint, ‘HILINE,’ conducted its daily

business operations from, NEW YORK, NEW YORK, using the same

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 12 of 32

Case No. Brodsky v. HiLine Page 7 of 26
May 5, 2019 SUMMONS & COMPLAINT

28.

equipment and same employees’, and held themselves out to the public
under the business name, “HILINE COFFEE COMPANY, INC.”

IV. THE TELEPHONE CONSUMER PROTECTION ACT
In 1991, Congress enacted the, “T'CPA” to regulate the explosive growth of
the telemarketing industry which today is believed to have put forth nearly,
SIXTY BILLION (60,000,000,000) illegal telemarketing calls and text
(SMS) messages (according to [F]TC statistics) to consumers over the past
few years and that number is expected to grow exponentially over the next
few years if something isn’t done to stop the offenders from continuing these
illegal telemarketing practices. In so doing, Congress recognized that
“unrestricted telemarketing . . . can be an intrusive invasion of privacy with
5-10% of those illegal calls and texts (SMS) resulting in recipients being
defrauded out of Thousands of Dollars each, thereby making these calls
costly and dangerous to the well being of mostly senior citizens who are
more vulnerable to these types of text messages. The “Telephone Consumer
Protection Act of 1991,” Pub. L. No. 102-243, 105 Stat. 2394 (1991),
codified at 47 U.S.C. § 227 (TCPA). The TCPA amended Title II of the

Communications Act of 1934, 47 U.S.C. § 201 et seq.

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 13 of 32

Case No. Brodsky v. HiLine Page 8 of 26
May 5, 2019 SUMMONS & COMPLAINT
29. The TCPA’s most severe restrictions address telemarketing text messages put

30.

31.

forth to cellular telephone lines. In enacting the statute, Congress stated that
banning these text messages is ‘the only effective means of protecting
telephone consumers from this nuisance and privacy invasion.’ Id. § 2(10)
and (12); see also Mims, 132 S. Ct. at 745.

Accordingly, the TCPA prohibits persons/companies from initiating
telemarketing calls and/or texts (SMS) to residential telephone lines and cell
phones using automated messaging or by using an, “Automatic Text
Messaging System,” commonly referred to as, “ATMS,” to call or deliver

text messages without the prior express consent of the called party pursuant

to, 47 U.S.C. § 227(b).

By TRACEY KAPLAN | tkaplan@bayareanewsgroup.com | Bay Area News Group
PUBLISHED: July 8, 2018 at 9:00 am | UPDATED: July 10, 2018 at 5:25 am

They boldly prey on the elderly and other vulnerable groups like immigrants and
small businesses by impersonating a variety of agencies, from the IRS to
student-loan collectors. In the latest shakedown, immigrants in New York City
reported being swindled out of millions of dollars by Mandarin-speaking
scammers pretending to be from the Chinese consulate and demanding money
to protect victims’ U.S. legal status.

meme mete eee eam ew eee eee am a eee eee seee HERS EHE Eee Ose oan eEDee EER HHO EEE RHE OHH BOE EEE EHO EES

For automated text messaging made to cellular telephones prior to

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 14 of 32

Case No. Brodsky v. HiLine Page 9 of 26
May 5, 2019 SUMMONS & COMPLAINT

32.

October 16, 2013, the telemarketer must show they had a consumer’s prior
expressed written consent to call via pre-recorded or text (SMS) via an
automated text messaging system. Satterfield v. Simon & Schuster, Inc., 569
F.3d 946, 955 (9th Cir. 2009) (“‘Satterfield”)). “Prior express consent is an
affirmative defense for which the defendant bears the burden of proof.” See
Grant v. Capital Management Services, L.P., 2011 WL 3874877, at *1,n.1.
(9th Cir. Sept. 2, 2011); see also Robbins v. Coca-Cola Company, No. 13-
ev-132, 2013 WL 2252646, at *2 (S.D. Cal. May 22, 2013).

For autodialed telemarketing calls or auto-texted messages made to cellular
telephones on or after October 16, 2013, telemarketers must show prior
expressed written consent (a) bearing the signature of the person who is/was
being dialed and thereby providing consent; (b) written consent must specify
the telephone number to which the person consenting is to be called; (c) it
must show clearly that it authorizes the company to call the person being
dialed by use of an autodialer, prerecorded message or auto-text for
telemarketing purposes; and (d) providing consent is not a condition of

purchasing goods or services. See In re Rules & Regs.

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 15 of 32

Case No. Brodsky v. HiLine Page 10 of 26
May 5, 2019 SUMMONS & COMPLAINT

V.

33.

34.

35.

36.

IMPLEMENTING THE TCPA, 27 FCC Red 1830, 1844 § 33 (2012)
For calls dialed on or after October 16, 2013, having an established business
relationship exemption is no longer applicable.

On May 9, 2013, the [F]CC released a Declaratory Ruling holding that a,
Corporation, or other entity that contracts out its telephone marketing, “May
be held vicariously liable under federal common law principles of agency for
violations of . . . section 227(b) . . . that are committed by third-party
telemarketers.”

More specifically, the [F]JCC, 2013 Ruling held that, even in the absence of
evidence of a formal contractual relationship between the vendor/seller and
the telemarketer, a vendor/seller is liable for telemarketing calls and text
messages if the telemarketer “has apparent (if not actual) authority” to make
the calls or send advertising texts. [FJCC, 2013 Ruling, 28 [F]CC Red at
6586 J 34.

The [F]CC has rejected a narrow view of TCPA liability, including the
assertion that a vendor/seller’s liability requires a finding of formal agency
and immediate direction and control over the third-party who placed the

telemarketing call or advertising text (SMS).

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 16 of 32

Case No. _ Brodsky v. HiLine Page 11 of 26
May 5, 2019 SUMMONS & COMPLAINT
37. Under the TCPA, a vendor/seller of a product or service may vicariously be

38.

39.

40.

liable for a third-party telemarketer’s violations of , Section 227(b), even if
the vendor/seller did not physically dial the illegal call or send the text
message, and even if the vendor/seller did not directly control the
telemarketer who did.

(a)  Inre Rules and Regulations Implementing the Telephone Consumer
Protection Act, Declaratory Ruling on Motion by ACA International for
Reconsideration, 23 FCC Rcd. 559, 565, § 10 (Jan. 4, 2008); Birchmeier v.
Caribbean Cruise Line, Inc., 2012 WL 7062748 (Dec. 31, 2012).

A vendor/seller is liable under, Section 227(b) when it has authorized a
telemarketer to market its goods or services.

Additionally, a vendor/seller may be vicariously be liable for a Section

227(b) violation under principles of apparent authority and ratification.

 

In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling
Concerning the TCPA Rules, CG Docket No. 11-50, 28 FCC Red 6574, 6574 § 1
(2013) (“FCC 2013 Ruling”).

 

The [F]CC 2013 Ruling further clarifies the circumstances under which a

telemarketer has apparent authority:

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 17 of 32

Case No. Brodsky v. HiLine Page 12 of 26
May 5, 2019 SUMMONS & COMPLAINT

Apparent authority may be supported by evidence that
the vendor/seller allows the outside sales entity access to
information and systems that normally would be within
the vendor/seller’s exclusive control, including: access to
detailed information regarding the nature and pricing of
the seller’s products and services or to the seller’s
customer information. The ability by the outside sales
entity or debt collector to enter consumer information
into the vendor/seller’s sales or customer systems, as well
as the authority to use the vendor/seller’s trade name,
trademark and service mark may also be relevant. It may
also be persuasive that the vendor/seller approved, wrote
or reviewed the outside entity’s telemarketing or
collection scripts. Finally, a vendor/seller would be
responsible under the TCPA for the unauthorized conduct
of a third-party telemarketer/collection agent that is
otherwise authorized to market/collect a debt on the
vendor/seller’s behalf if the vendor/seller knew (or
reasonably should have known) that the telemarketer/
collection agent was violating the TCPA on the vendor/
seller’s behalf and the vendor/seller failed to take
effective steps within its power to force the telemarketer/

collection agent to cease that conduct.

a ar a rr ae rr a ee a

41. The [FJCC, 2013 Ruling, further held that, even in the absence of evidence

of a formal contractual relationship between the vendor/seller and the

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 18 of 32

Case No. Brodsky v. HiLine Page 13 of 26
May 5, 2019 SUMMONS & COMPLAINT

42.

43.

telemarketer, a vendor/seller is liable for telemarketing calls and texts if the

telemarketer, ‘Has apparent (if not actual) authority’ to make the calls.

VI. FACTS & STANDING
The Illegal Telemarketing Campaign at Issue

Plaintiff has standing to bring this suit on behalf of himself under Article II
of the United States Constitution because Plaintiffs’ claims state: (a) a valid
injury in fact; (b) an injury which is traceable to the conduct of Defendants;
and (c) is likely to be redressed by a favorable judicial decision. See Spokeo
v. Robins, 578 U.S. __ (2016) at 6; Lujan v. Defenders of Wildlife, 504
U.S. 555, 560 (1992).
Plaintiff may bring a class action on behalf of himself and all others
similarly situated, as a member of a proposed class (hereafter “The Class’)
defined as follows:
“All persons within the United States who received any

telephone call from Defendant or Defendant’s agent/s and/or

employee/s to said person’s cellular telephone made through the

use of any automatic telephone dialing system within the four

years prior to the filing of this Complaint wherein said person
had not previously consented to receive any such calls.”

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 19 of 32

Case No. Brodsky v. HiLine Page 14 of 26
May 5, 2019 SUMMONS & COMPLAINT

 

HiLine Coffee: VIP FLASH SALE!
10% OFF SITEWIDE STARTS NOW
&T.
fee.convixts to activate the
use code VP3, Text STOP 2

Goto

  
 
 
 

 

  

fee: FREE mug any
hase is on now until

  

44. Atall times relevant to this Complaint, GENE KAKAULIN, Chief
Executive Officer (CEO) and TED SNYDER, Chief Operating Officer
(COO), authorized ‘HILINE,’ to solicit prospective customers to purchase
their brand of coffee in lieu of ‘1NESPRESSO,’ a widely recognized coffee
brand owned by ‘NESTLE, S.A.” Plaintiff owns several ‘NESPRESSO’
branded coffee machines thereby engendering himself as a prospective

customer to purchase ‘HILINEs’ products.

 

1 Nestlé Nespresso S.A., trading as Nespresso, is an operating unit of the Nestlé Group,
based in Lausanne, Switzerland./s] Nespresso machines brew espresso and coffee from coffee
capsules, or pods in machines for home or professional use,|4] a type of pre-apportioned
single-use container of ground coffee beans, sometimes with added flavorings.

2 Nestlé S.A. (/‘nesler, -li, -al/, formerly /-slz/; French: [nesle]) is a Swiss multinational food
and drink company headquartered in Vevey, Vaud, Switzerland. It is the largest food company
in the world, measured by revenues and other metrics, since 2014

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 20 of 32

Case No. Brodsky v. HiLine Page 15 of 26
May 5, 2019 SUMMONS & COMPLAINT
45. The trademarks and trade-names of ‘HILINE,’ are widely known due to an

46.

47.

extravagant internet, email and telemarketing campaign.

‘HILINE,’ contacted the plaintiff via text message on multiple occasions to
solicit the purchase of replacement ‘NESPRESSO’ coffee capsules. (a) The
phone numbers texted, (973) 568-1666 or (973) 568-3424 (phone numbers
that have belonged to Plaintiff for more than ten (10) years) are both
registered on the [F]JCCs’ Do-Not-Call Registry;

On Monday, January 21, 2019, at 12:23PM, Plaintiff received a text

(SMS) advertisement message from, ‘HILINE,’ announcing a 10%
storewide sale. On Tuesday, January 28, 2019 at 10:36AM, Plaintiff
received a text (SMS) advertisement offering a free travel coffee mug with
purchase of ‘NESPRESSO’ replacement coffee capsules.

At all times relevant to this lawsuit, ‘HILINE’ had the ability to supervise,
monitor, and control the conduct of its telemarketing agents, but instead
consciously turned a “blind eye” to their illegal conduct, while accepting the

benefits of those illegal acts.

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 21 of 32

Case No. Brodsky v. HiLine Page 16 of 26
May 5, 2019 SUMMONS & COMPLAINT
49.  Atall times relevant to this lawsuit, ‘HILINE’ had the authority to issue

50.

51.

52.

53.

a “CEASE & DESIST,” order to its sales agents and subsidiaries to revoke
their ability to harass Plaintiff using, “HILINEs’ widely recognized name.
At all times relevant to this lawsuit, “HILINE’ had the authority to issue a
“CEASE & DESIST,” order to its telemarketers thereby revoking their
authority to harass the Plaintiff on, “HILINE’s” behalf.
At no time did ‘HILINE’ issue such a “CEASE & DESIST,” order to its
agents or subsidiaries.
At all times relevant to this lawsuit, ‘HILINE’ allowed its agents and
subsidiaries too telemarket using its trade names when texting (SMS)
Plaintiff.
By allowing ‘HILINE,’ its telemarketers and subsidiaries to telemarket,
using the, ‘HILINE,’ trade name, and by allowing, telemarketers to use its
trademarks, ‘HILINE’ intentionally led consumers to believe that its agents
and subsidiaries had the authority to act on, ‘HILINEs’ behalf.

VIL. INJURY IN FACT
Plaintiff has standing to bring this suit on behalf of himself under Article III

of the United States Constitution because Plaintiffs’ claim states:

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 22 of 32

Case No. Brodsky v. HiLine Page 17 of 26
May 5, 2019 SUMMONS & COMPLAINT

55.

56.

57.

(a) a valid injury in fact; (b) an injury which is traceable to the conduct of
Defendant; and (c) is likely to be redressed by a favorable judicial decision.
See Spokeo v. Robins, 578 U.S. __ (2016) at 6; Robins v. Spokeo, 867 F.3d
1108 (9th Cir. 2017) (cert denied. 2018 WL 491554, U.S., Jan. 22 2018);
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992); and Chen v.
Allstate Inc. Co., 819 F.3d 1136 (9th Cir. 2016).

Plaintiffs’ injuries must be both ‘concrete’ and “particularized’ in order to
satisfy the requirements of Article III of the Constitution. (Id.)

For an injury to be concrete it must be a de facto injury, meaning it actually
exists. In this case, the Plaintiff took the affirmative step of enrolling
himself on the National Do-Not-Call Registry for the purpose of preventing
telemarketing calls and text messages to his telephone. Such telemarketing
texts are a nuisance, an invasion of privacy, and an expense to Plaintiffs. See
Soppet v. enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
All three of these injuries are present in this case. (See also Chen v. Allstate
Inc. Co., 819 F.3d 1136 (9th Cir. 2016).)

Furthermore, the Third Circuit recently stated, Congress found that

“Tulnsolicited telemarketing phone calls or text messages, by their nature,

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 23 of 32

Case No. Brodsky v. HiLine Page 18 of 26
May 5, 2019 SUMMONS & COMPLAINT

58.

Vill.

59.

invade the privacy and disturb the solitude of their recipients,” Van Patten,
847 E3d at 1043, and sought to protect the same interests implicated in the
traditional common law cause of action. Put differently, Congress was not
inventing a new theory of injury when it enacted the TCPA. Rather, it
elevated a harm that, while “previously inadequate in law,” was of the same
character that previously existed “legally cognizable injuries.” Spokeo, 136
S.Ct. at 1549. Spokeo addressed, and approved, such a choice by Congress.
Susinno v. Work Out World Inc., No. 16-3277, 2017 WL 2925432, at *4 (3d
Cir. July 10, 2017).

For an injury to be particularized means that the injury must affect the
Plaintiffs in a personal and individual way. See Spokeo at 7. Furthermore,
Plaintiffs are persons who pay for the phone, and are the regular carrier and

user of the phone. All of these injuries are particular to the Plaintiff.

THE MASSIVE PE OF ILLEGAL TELEMARKETING AT ISSUE

The scope of the illegal telemarketing practices at issue in this case are
confirmed by records contained with the Federal Trade Commission’s
Do Not Call Registry Database and by past class action litigations

addressing these same issues:

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 24 of 32

Case No. Brodsky v. HiLine Page 19 of 26
May 5, 2019 SUMMONS & COMPLAINT

60.

61.

Jay Brodsky registration information FTC Do-Not-Call Directory:
(a) Thank you for registering your phone number with the National Do
Not Call Registry. You successfully registered your phone number ending
in 3424 on October 08, 2017. Most telemarketers will be required to stop
calling you 31 days from your registration date.

(b) Thank you for registering your phone number with the National Do
Not Call Registry. You successfully registered your phone number ending
in 1666 on October 08, 2017. Most telemarketers will be required to stop
calling you 31 days from your registration date.

 

47 U.S.C. § 227(c) states that any, “Person who has received more than one
telephone call or text (SMS) message within any 12-month period by or on
behalf of the same entity in violation of the regulations proscribed under this
subsection may” bring a private action based on a violation of said
regulations, which were enacted to protect telephone subscribers’ privacy
rights to avoid receiving telephone or text messaging solicitations to which
they object.

The TCPA’s implementing regulation—47 C.E.R. § 64.1200(c)— provides
that, ‘[nJo person or entity shall initiate any telephone solicitation’ to ‘[a]
residential or business telephone subscriber who has registered his or her
telephone number on the National do-not-call registry of persons who do not
wish to receive telephone solicitations that is maintained by the Federal

government.’ See 47 C.ER. § 64.1200(c).

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 25 of 32

Case No. Brodsky v. HiLine Page 20 of 26
May 5, 2019 SUMMONS & COMPLAINT

62. 47C.ER. § 64.1200(e), provides that 47 CER. §§ 64.1200(c) and (d) are
applicable to any person or entity making telephone solicitations,
telemarketing calls or text messages to wireless telephone numbers to the
extent described in the Commission’s Report and Order, CG Docket No.
02-278, FCC 03-153, ‘Rules and Regulations Implementing the Telephone
Consumer Protection Act of 1991,’ which the Report and Order, in turn,
provides as follows: The Commission’s rules provide that companies
making telephone solicitations to residential telephone subscribers must
comply with time of day restrictions and must institute procedures for
maintaining do-not-call lists. For the reasons described above, we conclude
that these rules apply to calls made to wireless telephone numbers. We
believe that wireless subscribers should be afforded the same protections as
wireline subscribers.

63. Plaintiff at NO time gave ‘HILINE,’ ‘Prior Express Consent’ to autodial
and/or deliver Pre-Recorded telemarketing calls or text messages to solicit
Plaintiff to purchase their consumer products.

64. In June of 2016, the United States District Court for the Northern District of

West Virginia under the ‘TCPA’ denied a motion to dismiss filed by ‘Got

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 26 of 32

Case No. Brodsky v. HiLine Page 21 of 26
May 5, 2019 SUMMONS & COMPLAINT

65.

Warranty Inc.’ as well as co-defendants NCWC and Palmer Administrative
Services. The defendants filed a motion to dismiss the “T'CPA’ class action
on the ground that the plaintiffs’ did not suffer concrete harm by receiving
telephone calls from the defendants who implemented the use of an
‘Automatic Telephone Dialing System’ (ATDS) to the plaintiffs cellular
telephones. The court relied on Spokeo v. Robbins, found to the contrary,
expressly holding that, ‘unwanted phone calls cause concrete harm.’ The
court also found ‘intangible harm’ caused by telephone calls that violate
‘TCPA,’ such as ‘invasion of privacy,’ wasting a consumers time or causing
risk of injury due to interruption of concentration while driving. In addition
the drainage of a cellphone battery and the cost for electricity to charge the
battery is concrete material harm. Therefore, a claim of this magnitude
deserves to be heard in court.

A formal request to the Federal Trade Commission has been put forth by
Plaintiff for telephone records and complaint records pertaining to present
and/or past inquiries by consumers against, ‘HILINE,’ for violations of

“TCPA.’

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 27 of 32

Case No. Brodsky v. HiLine Page 22 of 26
May 5, 2019 SUMMONS & COMPLAINT
IX. THE LEGAL BASIS OF THE CLAIMS

 

66. Plaintiffs’ claim arises pursuant to the provisions of the TCPA, a Federal
Statute enacted to prohibit unreasonable invasions of privacy via certain
telemarketing practices.

67. There are questions of law and fact common to those associated with
Plaintiff, including but not limited to the following:

(a.) Whether, ‘HILINE’ violated the TCPA by

engaging in the act of making unsolicited

autodialed auto-texted to cell telephone lines?

(b.) Whether, ‘HILINE’ and their associates illegally
telemarked to consumers throughout the United
States?

(c.) Whether, unsolicited ATMS advertising text
messages were effectuated on behalf of ‘HILINE?’

(d.) Whether, Plaintiff is entitled to statutory and
punitive damages as a result of "HILINEs’ illegal
actions?

(e.) Whether an agency relationship existed between,

DOES’ 1 through 5 and ‘HILINE’?

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 28 of 32

Case No. Brodsky v. HiLine Page 23 of 26
May 5, 2019 SUMMONS & COMPLAINT

68.

69.

(f.) | Whether, ‘HILINE,’ had the ability to control the
telemarketing practices of its agents and
subsidiaries?
(g.) Whether, ‘HILINE,’ provided its agents with
apparent authority to telemarket on its behalf?
and
(h.) Whether EUGENE KAKULIN, TED SNYDER
and DOES’ 1 through 5, ratified, “HILINE’s,’
illegal actions?
X. COUNT ONE
VIOLATION OF THE TCPA: 47 U.S.C. § 227(b):
PRE-RECORDED MESSAGES
The Plaintiff re-alleges and incorporates the foregoing allegations contained
in, 1 through 67, as set forth fully in this Complaint.
The TCPA makes it unlawful to initiate any telephone call, to any residential
or cell phone telephone line, using an ATDS, artificial or prerecorded voice
or to deliver any telemarketing, text message, advertisement or solicitation

of any kind without prior expressed written consent of the called party being

dialed.

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 29 of 32

Case No. Brodsky v. HiLine Page 24 of 26
May 5, 2019 SUMMONS & COMPLAINT
70. Plaintiff alleges that ‘HILINE’ jointly engaged in an illegal telemarketing

71.

72.

73.

7A.

75.

scheme, thereby violating of the provisions set forth within the TCPAs’
prohibition against telemarketing using an ATDS or ATMS.

Plaintiff alleges that such violations of the TCPA were both willful and
negligent.

As aresult of ‘HILINEs’ willful actions, Plaintiff is hereby entitled to

having his rights, status, and legal relations upheld relating to “‘HILINEs’ use
of tele-marketing via ATDS or ATMS determined under the TCPA through
these actions.

XI. COUNT TWO
INJUNCTIVE RELIEF TO BAR FUTURE TCPA VIOLATIONS

The Plaintiff re-alleges and incorporates the foregoing allegations as set
forth within, 1 through 72, of this Complaint.

The TCPA expressly authorizes the Court to issue injunctive relief against
‘HILINE’ to prevent further violations of the TCPA from being inflicted
upon Plaintiff.

Plaintiff, respectfully petitions the Court to order ‘HILINE,’including but
not limited to its employees, agents, or other affiliates to immediately

CEASE & DESIST, from engaging in any further unsolicited tele-marketing

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 30 of 32

Case No. Brodsky v. HiLine Page 25 of 26
May 5, 2019 SUMMONS & COMPLAINT

text messages’ (SMS) directed to Plaintiff and others similarly situated to
prevent further violations of the, TCPA.

76. WHEREFORE, Plaintiff, respectfully requests of the Court to enter a
judgment for each count in his favor, thereby providing the following relief:

(a) As to ‘COUNT ONE,’ statutory damages of $500
per violation, or up to $1,500 per violation if

proven to be willful; and punitive damages as the
Court sees’ fit;

(b) As to ‘COUNT TWO,’ a permanent injunction
prohibiting “HILINE,’ including but not limited to,

its employees, agents, or other affiliates, to

immediately CEASE from engaging in any further

text messaging advertising campaign directed to

Plaintiff in violation of the TCPA;

(c) Any other punitive relief the Court finds just and
proper.

(d) All other and further relief as the Court deems

necessary, just, and proper.

Signed, May 5, 2019 at Great Neck, New York;

on

a

— a

mine

wat nn
ne
me

 

Jay Brodsky;on behalf of himself” ProSe

SUMMONS & COMPLAINT
Case 1:19-cv-04308-JGK Document 2 Filed 05/10/19 Page 31 of 32

Case No. Brodsky v. HiLine Page 26 of 26
May 5, 2019 SUMMONS & COMPLAINT

SUMMONS & COMPLAINT
 

 

US POSTAGE & FEES PAID 06250010207814
4 OZ FIRST-CLASS MAIL FLATS RATE FROM 11023

RETAIL

Pl) =,
USPS FIRST CLASS MAIL®

Jay Brodsky

240 East Shore Road
Apt. 444

Great Neck NY 11023

 

 

 

SHIP United States District Court
TO: Southern District of New York
Clerks Office-New Intake
500 Pearl Street
New York NY 10007-1316
TROPA ATTRA fle

fn ES
NEW CASE INTAKE

 

 

 

 

 
